Citation Nr: 1105323	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  07-32 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to disability.  
 
2.  Entitlement to a rating in excess of 10 percent for stress 
post positive of the lumbosacral spine (claimed as 
osteoarthritis).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Rodini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 
1969.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In October 2010, the Veteran testified before the undersigned 
Veterans Law Judge at a video-conference hearing held at the RO.  
At that hearing, the record was held open for 60 days pending 
receipt of additional evidence.  The additional evidence was 
received at the Board in December 2010 along with a waiver of 
initial review of the evidence by the agency of original 
jurisdiction (AOJ).  38 C.F.R. 
§§ 19.9, 20.1304(c) (2010).  Accordingly, the Board will consider 
the new evidence in the first instance in conjunction with the 
issues on appeal.

The Board notes that the Veteran claimed osteoarthritis as 
secondary to service- connected stress post positive lumbosacral 
spine in his November 2005 claim.  A July 2006 VA medical opinion 
stated that osteoarthritis was at least as likely as not 
aggravated by post stress positive for lumbosacral spine.  
Therefore, in the December 2006 rating decision, the AOJ 
recharacterized the Veteran's service-connected back disability 
to include osteoarthritis.  

The issue of entitlement to an increased rating for stress post 
positive lumbosacral disability, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.




FINDING OF FACT

In an October 2010 statement, received at the time of the 
Veteran's Board video-conference hearing and prior to the 
promulgation of a decision in this appeal, he withdrew his claim 
for a TDIU.  


CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's substantive 
appeal concerning entitlement to a TDIU.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal (VA Form 9 or 
equivalent statement) may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  Except for appeals withdrawn on the 
record at a hearing, appeal withdrawals must be in writing.  38 
C.F.R. § 20.204(b).

In an October 2010 statement, received at the time of the 
Veteran's Board video-conference hearing, he indicated that he 
was withdrawing his claim to a TDIU.  Hence, there remain no 
allegations of errors of fact or law for appellate consideration 
concerning this claim.

Accordingly, the Board does not have jurisdiction to review the 
appeal concerning this claim and it is dismissed.



ORDER

The appeal as to the issue of entitlement to a TDIU is dismissed.


REMAND

Relevant to the Veteran's claim for entitlement to an increased 
rating for stress post positive lumbosacral disability, a review 
of the record reveals that further development is necessary.  
Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran is service-connected for stress post positive 
lumbosacral disability, currently evaluated as 10 percent 
disabling.  He contends that such disability is more severe than 
as reflected by the currently assigned rating and that he is 
entitled to an increased rating for this disability.  

The Board notes that the Veteran injured his lower back while 
working in September 2002 (September 2002 injury).  As such, in 
January 2003, he underwent a microdiskectomy at his right L4 and 
L5 vertebrae.  In June 2004, he underwent fusion surgery at the 
L4-L5 vertebrae level.  The Veteran also underwent surgery in 
February 2006 to remove the screw instrumentation associated with 
his June 2004 surgery.   

The Board first finds that a remand is necessary in order to 
obtain outstanding VA treatment records relevant to the Veteran's 
claim.  In this regard, at the Veteran's October 2010 video-
conference Board hearing, he indicated that he received treatment 
from the Tuscaloosa, Alabama, VA Medical Center (VAMC).  However, 
no such treatment records are contained in the file.  Therefore, 
it is necessary to obtain all treatment records pertaining to the 
Veteran's service-connected back disability from the Tuscaloosa 
VAMC.
   
The Board further finds that a remand is necessary in order to 
obtain outstanding records from the Social Security 
Administration (SSA).  In this regard, the Veteran submitted a 
June 2005 SSA decision and some medical records that SSA relied 
on in making its decision.  However, a review of the SSA decision 
reflects citation to additional records that the Veteran did not 
submit.  As some records are missing from the file, a remand is 
necessary in order to obtain them, as well as any other medical 
records pertinent to the Veteran relied upon concerning the June 
2005 SSA decision.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
369-70 (1992) (where VA has actual notice of the existence of 
records held by SSA which appear relevant to a pending claim, VA 
has a duty to assist by requesting those records from SSA).  

The Board also finds that a remand is necessary in order to 
afford the Veteran a  new VA examination so as to assess the 
current nature and severity of his service-connected back 
disability.  The Board notes that the Veteran was most recently 
afforded a VA examination regarding his service-connected back 
disability in December 2006.  Since such time, the Veteran has 
alleged that his back condition has worsened and warrants an 
increased evaluation.  VA's duty to assist a claimant includes 
providing a thorough and contemporaneous medical examination, 
which takes into account prior medical evaluations and treatment.  
Weggemann v. Brown, 5 Vet. App. 281, 284 (1993); see also Allday 
v. Brown, 7 Vet. App. 517, 526 (1995) (VA must provide a 
contemporaneous medical examination where the record does not 
adequately reveal the current state of the disability, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the disability 
since the previous examination).  Therefore, a contemporaneous 
examination is warranted so as to assess the current nature and 
severity the Veteran's service-connected back disability.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 
Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In addition, a 
new VA examination is warranted in order to separate the 
manifestations of the Veteran's service-connected back disability 
from those resulting from his nonservice-related September 2002 
injury, or from any other nonservice-connected back disorder.  
See Mittleider v. West, 11 Vet. App. 181 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Any determination pertinent to the 
Veteran's claim for SSA disability 
benefits, as well as any medical records 
relied upon concerning that claim, should 
be obtained from SSA and associated with 
the claims file.  

If such records cannot be obtained after 
appropriate efforts have been made, issue 
a formal determination that such records 
do not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

2.  Obtain copies of any VA treatment 
records from the Tuscaloosa VAMC 
pertaining to the Veteran's service-
connected back disability dated November 
2004 to present.  

If such records cannot be obtained after 
appropriate efforts have been made, issue 
a formal determination that such records 
do not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

3.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an appropriate 
VA examination to determine the current 
nature and severity of his service-
connected stress post positive lumbosacral 
disability.  The claims file, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  Any indicated evaluations, 
studies, and tests should be conducted.  
The examiner should identify the nature 
and severity of all current manifestations 
of the Veteran's service-connected 
disability.  

In addition, the examiner should specify 
which symptoms are manifestations of the 
Veteran's service-connected back 
disability, and which manifestations are 
due to any nonservice-connected disorder.  

All opinions expressed should be 
accompanied by supporting rationale.   

4.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should be 
readjudicated based on the entirety of the 
evidence, to include all evidence received 
since the issuance of the August 2009 
supplemental statement of the case.  If 
the claim remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


